DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on February 14, 2019.  As directed by the amendment: no claims have been amended, claims 1-57 have been canceled, and new claims 58-77 have been added.  Thus, claims 58-77 are presently pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the 

Claims 58, 60, 64, 65, 70-75, and 77 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Fu et al. (US 2012/0138058).
As to claim 58, Fu discloses a head-mountable respiratory assistance apparatus (Figs. 162-1 to 176 show several embodiments of a head-mounted respiratory apparatus, see paragraph [0341]) configured to provide a respiratory gases stream to a user, comprising: a patient interface 1630,1730,1830, 2530; and a blower unit 1650, 1750, 1850, 2550 comprising a lightweight impeller (paragraph [0366], the blower weighs less than 500 g or between 50 to 200 g), the blower unit 1650-2550 being fixedly or releasably mounted to the front of the patient interface 1630-2530 (see Figs. 165-176, paragraph [0341]) and having a gases inlet 1751 (shown in the Fig. 163-2 embodiment) to receive a supply of gases from the surrounding atmosphere (Fig. 163-2 shows air from the atmosphere entering the blower 1750 through vent 1751, paragraph [0335]) and being operable to generate a pressurised gases stream at a gases outlet (at 1752, see Fig. 163-2, paragraph [0337]), wherein the patient interface 1630-2530 has a gases inlet (see Fig. 172, for example, where the patient interface inlet is the point here blower 2550 attaches to the patient interface 2530) which is fluidly connected to the gases outlet of the blower unit 2550 and which is configured to deliver the pressurised gases to the user's nose and/or mouth via one or more gases outlets (the outlet of the patient interface is at the cushion seal where it seals to the patient’s face around the 
As to claim 60, Fu discloses headgear that is configured to secure the apparatus to the head of a user, the headgear comprising one or more headstraps (shown unlabeled  in Fig. 176, see also headgear straps 1041 described in the Fig. 144-1 embodiment, paragraph [0291]).  
As to claim 64, Fu discloses an onboard electronic controller (PCBA 272, Fig. 12) that is mounted to or within the respiratory assistance apparatus and which is operable to control the pressure of respiratory gases delivered to the user by controlling the blower unit (paragraph [0214]).  
As to claim 65, Fu discloses one or more sensors 290, 296 (Fig. 12) mounted to or within the respiratory assistance apparatus that are configured to sense operational parameters and generate representative sensor signals (paragraphs [0217]-[0219]).  
As to claim 70, Fu discloses an onboard wireless power transfer receiver that is configured to receive power from a wireless power transfer transmitter (paragraph [0349] and Fig. 181-2 describes a wireless (induction) charging base that charges the 
As to claim 71, Fu discloses that the apparatus is configured as a positive airway pressure (PAP) device (paragraph [0176]).  
As to claim 72, Fu discloses that the patient interface comprises any one of the following: a full face mask configured to sealingly engage with the user's face so as to cover their nose and mouth; a nasal pillows mask that sealingly engages the user's nostrils; an unsealed nasal cannula that is configured to be positioned inside the user's nostrils; or an oral interface that is configured to sealingly engage with or within the user's mouth (paragraph [0343], Figs. 162-1 to 176).  
As to claim 73, Fu discloses that the head-mountable respiratory assistance apparatus is configured to be operatively connectable to a separate base station (remote/handset 590, Figs. 135-1,136), the base station 590 comprising: a power supply system 599 (paragraph [0250]) that is operable to supply power to the respiratory assistance apparatus (via electrical cable at connection 595, paragraph [0251]); a data transfer system that is operable to send and receive data to and from the respiratory assistance apparatus (data is received from the sensors in the blower/ventilator through connection 595 and is sent to the ventilator/blower through connector 595 to control and adjust operation of the blower, paragraphs [0249]-[0251]); and a control system 593 that is operable to control the respiratory assistance apparatus via control signals (paragraph [0252]).  
As to claim 74, Fu discloses that the power supply system 599 of the base station is configured to transfer power to the respiratory assistance apparatus via one or 
As to claim 75, Fu discloses that the data transfer system of the base station comprises a first communication module that is operable to transfer data between the base station and the respiratory assistance apparatus over a wired communication medium (via electrical cable at connection 595, see Figs. 135-1, 136, paragraphs [0249]-[0252]).  
As to claim 77, Fu discloses that the control system of the base station is operable to send control signals to the respiratory assistance apparatus to control any one or more of the following operational modes: on/off mode (“start/stop ventilation button 593(1)” see Fig. 136, paragraph [0252]).   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (US 2012/0138058).
As to claim 59, while Fu does not expressly disclose that the gases flow path volume between the gases inlet of the blower unit and the gases outlet(s) of the patient interface is less than approximately 200mL, Fig. 176 shows the blower 2550 and patient interface 2530 being substantially small in comparison to the user’s face and positioned directly in front of the user’s mouth and nose.  Further, Fig. 23 and paragraph [0366] discloses the dimensions of an exemplary blower as having a diameter (d7) between 30-50mm and a height (h1) of 30-50 mm.  Thus, the volume of the blower at the minimum/maximum disclosed dimensions would be between 21 and 100 mL, using the volume of a cylinder (V=h1*π*(d7)2), as an approximation.  With the volume of the entire blower being this small, it is very likely that the volume of the gas flow path between the inlet of the blower and the outlet of the patient interface of Fig. 176, for example, would be less than the claimed 200 mL.  Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to modify the apparatus of Fu so that the gas flow path volume is less than 200 mL, in order to create a low profile design and minimize the dead space volume.  
Claims 61, 62, 69, and 76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (US 2012/0138058), in view of Lalonde (US 2012/0266873).
As to claim 61, Fu does not disclose one or more onboard power supply modules that are configured to supply power to the apparatus, and wherein the power supply modules are mounted to or integrated with the headgear.  However, Lalonde discloses 
As to claim 62, the modified apparatus of Fu discloses the claimed invention including that the power supply module 244 (see Lalonde, Fig. 2, Fig. 5A) is releasably mounted to a part of the headgear such that they are detachable from the headgear (via releasable attachment 512/213, see Fig. 2, Fig. 5A, paragraph [0060] of Lalonde).  
As to claim 69, Fu discloses the claimed invention except for a wireless communication module that is operable to receive and send data to external devices and/or systems.  However, Lalonde teaches transmitting sensor data to a separate external device (paragraph [0043] describes sensor data from the interface being transmitted/downloaded via connection 252 to a computer for analysis by a physician, Fig. 2) and that the transmitting may be done wirelessly via a wireless communications module 224 (paragraph [0045] describes that the data may instead be transmitted via IR transmit/receive device 224, Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Fu so that the sensor data is transmitted wirelessly to an external computer via a wireless communications module, as taught by Lalonde, in order to allow remote review of the data by a physician.
.
Claim 63 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (US 2012/0138058), in view of Adams (US 2009/0071480).
As to claim 63, Fu discloses the claimed invention except that the lightweight impeller of the blower unit is shroudless.  However, Adams teaches a blower for a respiratory assistance apparatus having an impeller that is shroudless.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Fu so that the blower is a blower having a shroudless .
Claims 66 and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (US 2012/0138058), in view of Starr et al. (US 6,017,315).
As to claims 66 and 67, Fu discloses that the one or more sensors 290, 296 (Fig. 12) are configured to send the generated sensor signals to the controller PCBA 274 (paragraph [0219]), but does not disclose that the one or more sensors are wireless sensors.  However, Starr teaches a respiratory assistance apparatus (Fig. 14) having a sensor 190 positioned on a patient interface 186, the sensor 190 being wireless (col. 19, ln. 7-10).  Therefore, it would have been obvious to oneofordinary skill in the art at the time the invention was made to modify the apparatus of Fu so that the sensors are wireless sensors, as taught by Starr, in order to provide a suitable alternative type of sensors that eliminates the need for wired connections.
Claim 68 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (US 2012/0138058), in view of Starr, as applied to claims 58 and 64-66 above, and further in view of Lalonde (US 2012/0266873).
As to claim 68, the modified apparatus of Fu discloses the claimed invention except that the one or more wireless sensors are configured to transmit, directly or indirectly, the generated sensor signals wirelessly to a separate external device or system.  However, Lalonde teaches transmitting sensor data to a separate external device (paragraph [0043] describes sensor data from the interface being transmitted/downloaded via connection 252 to a computer for analysis by a physician, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kenyon et al. (US 2009/0194101), Doherty et al. (US 2009/0320842), Bowditch et al. (US 2010/0170513), Bordewick et al. (US 8,020,557), Bowman et al. (US 2012/0167879), Becker et al. (US 2013/0098359), Barlow et al. (US 9,132,252), and Kenyon et al. (US 8,973,576) each disclose a respiratory apparatus having a head mountable blower unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785